Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 9-11, filed 01/25/2021, with respect to the prior-art rejections have been fully considered and are persuasive.  Additionally, claims 1-20 are in condition for allowance as a result of the amendments to independent claims 1 and 20. 

4.) EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Louis Frank (Reg. No.: 60034) on 03/25/2021.

The application has been amended as follows: 

1. (Currently Amended) A voice coil motor (VCM) of a camera module, comprising: 
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke and comprising an upper surface and a lower surface opposite from the upper surface;
a coil disposed on the bobbin;
a magnet disposed between the coil and the lateral plate of the yoke; and 
a frame disposed below the bobbin,
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil, 
wherein the first direction is opposite to the second direction,
wherein the frame comprises an upper surface facing the lower surface of the bobbin; and
wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion upwardly more protruding than the first area and disposed outside the first area, and
wherein an upper surface of the protrusion of the frame is lower than the upper surface of the bobbin. 

20. (Currently Amended) A voice coil motor (VCM) of a camera module, comprising: 
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke and comprising an upper surface and a lower surface opposite from the upper surface; 
a coil disposed on the bobbin; 
a magnet disposed between the coil and the lateral plate of the yoke; and 
a frame disposed below the bobbin, 
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil, JNOB\LGh151D4\Amd-Resp.Response 1doc/khi/If8Docket No. NOB.LGI.151D4 Serial No. 16/584,258 
wherein the frame comprises an upper surface facing the lower surface of the bobbin, 
wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion protruding upwardly more than the first area and disposed outside the first area, and 
wherein an upper surface of the protrusion of the frame is lower than the upper surface of the bobbin.

5.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A voice coil motor (VCM) of a camera module, comprising: 
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke and comprising an upper surface and a lower surface opposite from the upper surface;
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil, 
wherein the first direction is opposite to the second direction,
wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion upwardly more protruding than the first area and disposed outside the first area, and
wherein an upper surface of the protrusion of the frame is lower than the upper surface of the bobbin.”

Dependent Claims 2-9 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising: 
a printed circuit board;
an image sensor disposed on the printed circuit board;
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke and comprising an upper surface and a lower surface opposite from the upper surface;
a frame disposed below the bobbin; and 
an elastic member coupled to the bobbin,
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil, 
wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion upwardly more protruding than the first area and disposed outside the first area, and
wherein an upper surface of the protrusion of the frame is lower than the upper surface of the bobbin.”

Dependent Claims 11-19 are also allowed due to their dependence on allowed independent claim 10. 

Regarding independent Claim 20, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A voice coil motor (VCM) of a camera module, comprising: 
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke and comprising an upper surface and a lower surface opposite from the upper surface; 
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil, JNOB\LGh151D4\Amd-Resp.Response 1doc/khi/If8Docket No. NOB.LGI.151D4 Serial No. 16/584,258 
wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion protruding upwardly more than the first area and disposed outside the first area, and 
wherein an upper surface of the protrusion of the frame is lower than the upper surface of the bobbin.”

The following are the closest prior-art of record:

Takahashi et al. (US Pub No.: 2008/0055753A1) disclose a lens driving control apparatus comprising: a lens unit including a lens and a lens barrel in which the lens is incorporated; a frame configured to support the lens unit through springs such that the lens unit moves in a movable range in the optical axis direction; a voice coil motor including a driving coil to drive the lens unit in the optical axis direction; a motor driver configured to supply a driving current to the driving coil; and a driver controlling circuit configured to control the motor driver such that a standby time period to suppress vibration of the lens unit is set every time the lens unit moves a distance as a unit, which distance is obtained by dividing the movable range by a predetermined number. 

Cheng (US Pub No.: 2009/0021635A1) discloses a camera module that includes a circuit board (11), a lens module (10) mounted on the circuit board, an electromagnetic interference shielding casing (12) surrounding the lens module and the circuit board, and a electrically conductive sheet (13) being electrically connected to the electromagnetic interference shielding casing. The circuit board forms at least one grounding tab (111) thereon. The electrically conductive sheet extends from a lateral edge of the circuit board and electrically connects the at least one grounding tab with the electromagnetic interference shielding casing. The electrically conductive sheet includes a basewall (131) connected to the circuit board and at least one sidewall (133) bending from the basewall. The at least one sidewall extends into a gap defined between the electromagnetic interference shielding casing and the lens module and electrically connected to the electromagnetic interference shielding casing.

Horidan et al. (US Pub No.: 2007/0263115A1) disclose an image pickup apparatus that may include an imaging optical system operative to adjust a focal position of images corresponding to light incident from a lens, a frame arranged movably in an optical axial direction of light incident to the imaging optical system for fixing the imaging optical system by covering the periphery of the imaging optical system, a drive unit operative to move the frame in the optical axial direction to an arbitrary position within a predetermined range, an image pickup device operative to receive light incident through the imaging optical system so as to output a signal corresponding to the received light, and an urging unit inserted between a pedestal base having the image pickup device attached thereto and the frame for urging the frame in the optical axial direction as well as in a direction remote from the image pickup device. 

However, none of the above references, either alone or in combination with the other prior-art of record sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697